Madsen, C.J.
¶43 (concurring) I agree with the majority that the petition of M.W.’s step-grandfather, John Shmil-enko, must be dismissed under the circumstances of this case. I write separately to emphasize that in my view because Mr. Shmilenko was not a party in the original custody proceeding that yielded the original order entered on March 23, 2010 establishing custody and visitation rights concerning M.W., Mr. Shmilenko may not subsequently intervene to modify that order to seek visitation.
¶44 M.W.’s maternal grandparents, Greg and Linda Minium, filed the noted petition for nonparental custody in Cowlitz County Superior Court, naming only M.W.’s paternal grandmother, Patti Shmilenko, as the sole respondent. John Shmilenko was not named as a party, and he did not attempt to intervene. The Miniums brought the petition under RCW 26.10.030, which authorizes “a child custody proceeding” regarding a child “not in the physical custody of one of its parents” to be “commenced in the superior court by a person other than a parent! ] by filing a petition seeking custody of the child” in the county where the child resides or is found. RCW 26.10.030(1). The statute further provides that notice of such “child custody proceeding shall be given to the child’s parent, guardian and custodian” and additionally provides that “ [t] he court may, upon a showing of good cause, permit the intervention of other interested parties.” RCW 26.10.030(2) (emphasis added). Further, RCW 26.10.040 provides in relevant part that when enter*825ing an order resulting from such proceeding, “the court shall consider, approve, or make provision for . . . [c]hild custody, visitation, and the support of [the] child.” RCW 26.10-.040(l)(a). Accordingly, under these provisions, Mr. Shmil-enko’s procedural opportunity to intervene was at the original RCW 26.10.030 custody proceeding, but he did not seek to do so. There is no statutory basis for Mr. Shmilenko, who is a nonparty to the 2010 custody decree, to intervene in a subsequent proceeding concerning modification of the original custody order.10
¶45 As for Mr. Shmilenko’s consolidated RCW 26.10-.030(1) nonparent custody petition, which sought only visitation and not custody, I agree with the dissent’s concession that “one can commence a proceeding under RCW 26.10.030 only to seek custody, not visitation.” Dissent at 825. I also agree with the majority that Mr. Shmilenko “does not have an equitable claim for third-party visitation.” Majority at 822. However, Mr. Shmilenko could have, but did not, intervene in the original proceedings solely for the purpose of requesting visitation. Because he did not, I concur that John Shmilenko’s petition must be dismissed.

 Modification of the 2010 custody decree and residential schedule was sought by Patti Shmilenko in 2013 under CR 4.1, RCW 26.09.181, .260, and .270, and RCW 26.26.130(7)(b), none of which provide for intervention in a modification proceeding by a nonparty.